              Case 4:20-cr-00265-YGR Document 77 Filed 04/16/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PHILIP KOPCZYNSKI (NYBN 4627741)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7027
          philip.kopczynski@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12
   UNITED STATES OF AMERICA,                   ) NO. 20-CR-265 YGR
13                                             )
          Plaintiff,                           ) MOTION TO ISSUE RULE 17 SUBPOENA;
14                                             ) [PROPOSED] ORDER
      v.                                       )
15                                             )
   STEVEN CARRILLO and                         )
16 ROBERT ALVIN JUSTUS, JR.,                   )
                                               )
17        Defendants.                          )
                                               )
18

19          Under Federal Rule of Criminal Procedure 17 and Criminal Local Rule 17-2, the government
20 moves for leave of Court to issue the attached document subpoena.

21          Defendant Steven Carrillo is charged in Count One with the murder of D.U. Dkt. 12. Carrillo has
22 requested that the government produce “[m]edical records (ER) for the deceased.” The government does

23 not possess records from the hospital where D.U. was taken after being shot, and a representative of the

24 hospital has advised that they require a subpoena before releasing records. Accordingly, to obtain the

25 records requested by Carrillo, the government asks the Court to approve the issuance of the attached

26 subpoena.

27 //

28

     MOT. RE: RULE 17 SUBPOENA
     Case No. CR 20-265 YGR
30
             Case 4:20-cr-00265-YGR Document 77 Filed 04/16/21 Page 2 of 2




 1 DATED: April 16, 2021                              Respectfully submitted,

 2                                                    STEPHANIE M. HINDS
                                                      Acting United States Attorney
 3

 4                                                             /s/                  ___
                                                      PHILIP KOPCZYNSKI
 5                                                    Assistant United States Attorney

 6

 7

 8                                        [PROPOSED] ORDER

 9         The motion is GRANTED. The Court grants leave to the United States to issue the attached

10 subpoena under Federal Rule of Criminal Procedure 17.

11         IT IS SO ORDERED.

12

13 DATED: ___________________                                ___________________________
                                                             HON. YVONNE GONZALEZ ROGERS
14                                                           United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOT. RE: RULE 17 SUBPOENA
     Case No. CR 20-265 YGR
30
